DETAILED ACTION
This is a non-final Office action in response to the amendment filed 12/21/2021, the RCE filed 01/27/2022, and the IDS filed 01/27/2022.

Status of Claims
Claims 1-3, 5-9, and 12 are pending;
Claims 1, 2, 5-7, 9, and 12 are currently amended; claim 3 is original; claims 4, 10, and 11 have been cancelled; claim 8 was previously presented;
Claims 1-3, 5-9, and 12 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 12/21/2021 has been entered.


Response to Arguments
The applicant's arguments with respect to Schreiner (US 4,349,113) have been fully considered but they are not persuasive.  In particular, the applicant argues that "[t]he bracket 28, which the Examiner contends corresponds with the claimed second body portion, is not disposed… in a second plane that is parallel [to] and at a distance from a first plane that the first body portion (18 of Schreiner) is disposed in, as claimed" (remarks, page 5, lines 19-22).  The Examiner respectfully disagrees.  As shown in Figures 1, 3, and 6 of Schreiner, the second body portion (28, fig 3) is an L-shaped bracket with a planar segment (29, fig 3, see annotation, the outer segment contacting the L-shaped bracket 22) disposed in a second vertical plane (see Figures 1, 3, and 6).  On the other hand, the first body portion (18a, fig 6, the bottom support rail 18) has a planar segment (40, fig 6) disposed in a first vertical plane (see Figures 1, 3, and 6), wherein the second plane is parallel to and at a distance from the first plane (see Figures 1, 3, and 6).  Also see annotated Figures 3 and 6 below.  Therefore, the limitations at issue are fully disclosed by Schreiner.

[AltContent: connector][AltContent: textbox (40 – Planar Segment)]

    PNG
    media_image1.png
    184
    731
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: textbox (41 – First Plane)][AltContent: connector][AltContent: textbox (31 – Second Plane)]
[AltContent: connector]
[AltContent: textbox (29 – Planar Segment)]


[AltContent: textbox (31 – Second Plane)][AltContent: connector]
[AltContent: connector]
[AltContent: textbox (18b – Third Body Portion)]
    PNG
    media_image2.png
    412
    495
    media_image2.png
    Greyscale

[AltContent: connector]
[AltContent: textbox (16b – Second Receptacle)]
[AltContent: connector][AltContent: connector][AltContent: textbox (36b – Hook)][AltContent: connector]
[AltContent: connector][AltContent: textbox (36a – Hook)]
[AltContent: connector]
[AltContent: textbox (18a – First Body Portion)][AltContent: connector][AltContent: textbox (16a – First Receptacle)][AltContent: connector]
[AltContent: connector]
[AltContent: textbox (34a – First Aperture)]


[AltContent: textbox (41 – First Plane)]

The applicant's arguments with respect to Punzel et al. (US 8,061,539 B2), hereinafter Punzel, and Ribbens et al. (US 3,031,088), hereinafter Ribbens, have been fully considered but they are not persuasive.
Firstly, the applicant argues that "it is unclear why one of ordinary skill in the art would be motivated to modify Punzel, as the Examiner proposes… [since] Punzel already discloses an embodiment where the alleged second body portion (64) has hooks (68)" (remarks, page 8, lines 1-3).  The Examiner respectfully disagrees as Punzel expressly states that "the constriction of the brackets 52 and 68 for holding the shelves 46 and rails 60 on the supports 40 can be formed with alternative engaging 
Secondly, the applicant argues that "even with the combination as proposed by the Examiner, upper portion 64 of Punzel, which the Examiner contends corresponds with the claimed second body portion, would not abut the wall, as required in the claims" (remarks, page 8, lines 7-10).  The Examiner respectfully disagrees.  As clearly shown in Figures 6-8 of Ribbens, Ribbens teaches a second body portion (Ribbens: 23, fig 6) adapted to couple to and abut a wall (Ribbens: 20, fig 6) via hooks (Ribbens: 34, fig 8) and fasteners (Ribbens: 36, fig 8).  Punzel, as modified by Ribbens, would teach the limitations at issue.
Thirdly, the applicant argues that "changing the upper portion 64 of Punzel to abut the supports 40, as proposed by the Examiner, would result in a situation where the rigid member 66 of Punzel could not selectively be positioned in either a vertical or downwardly inclined position" (remarks, page 8, lines 17-20).  However, Punzel expressly states that "the constriction of the brackets 52 and 68 for holding the shelves 46 and rails 60 on the supports 40 can be formed with alternative engaging structures other than the tabs 104-108, such as pins 402, or any other suitable engaging structure" (Punzel: col 7, lines 26-30).  For example, the embodiment as shown in Figures 9 and 11 of Punzel allows only a vertical position.  It is clear that Punzel does not discourage one of ordinary skill in the art from replacing the engagement structure (Punzel: 600, fig 12) with any other suitable engaging structure that allows only a vertical position.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As clearly shown in the current Office action, only knowledge which was within the level of ordinary skill at the time the claimed invention was made is taken into account with respect to claim 1.  The Examiner submits that the applicant's allegation is unsubstantiated.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 01/27/2022 has been considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informality:
Claim 7, line 1, it is not clear as to why the limitation "a second aperture" is used, since there is no "first aperture" anywhere in claims 1 and 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there is no support in the original disclosure of the present application for the limitations "a second plane that is parallel to… the first plane" in lines 4 and 5.  As best understood, the specification filed 10/22/2019 does not disclose in any form that the "second plane" is "parallel" to the "first plane."  On the other hand, the drawings filed 10/22/2019 have no legends or markings clearly indicating that the "second plane" is "parallel" to the "first plane."  There is no telling from Figures 1-4 that the "second plane" is "parallel" to the "first plane" (e.g., the "second plane" does not intersect the "first plane).  At best, the "second plane" appears to be substantially parallel to the "first plane."  Therefore, the limitations "a second plane that is parallel Similar rejection applies to the limitations "a second plane that is parallel to… the first plane" in claim 12 (lines 6 and 7).  Appropriate correction is required.
Claims 2, 3, and 5-9 are rejected as being dependent from a rejected claim.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation "the hooks" in line 15 is indefinite.  Note that claim 12 recites "a hook of the first receptacle" in lines 3 and 4, "wherein the second body portion includes hooks" in lines 8 and 9, and "a hook of the second receptacle" in line 12.  It is not clear as to which particular ones of the recited hooks (i.e., the "hook" of the "first receptacle," the "hooks" of the "second body portion," and the "hook" of the "second receptacle") the limitation "the hooks" in line 15 refers to.  For the purpose of examination, the Examiner considers the limitation "the hooks" in line 15 to be --the hooks of the second body portion--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreiner (US 4,349,113), or in the alternative, under 35 U.S.C. 103 as being unpatentable over Schreiner, alone.
Regarding claim 1, the applicant is reminded that the "first and second receptacles" and the "wall" are not positively recited in claim 1 and therefore are not required structures within the scope of claim 1.  Schreiner discloses a bracket (14, fig 1) adapted to receive first and second receptacles (16a, 16b, fig 6, see annotation, the lower and upper totes 16) and be releasably coupled to a wall (10, fig 1) having wall 
[AltContent: connector][AltContent: textbox (40 – Planar Segment)]

    PNG
    media_image1.png
    184
    731
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: textbox (41 – First Plane)][AltContent: connector][AltContent: textbox (31 – Second Plane)]
[AltContent: connector]
[AltContent: textbox (29 – Planar Segment)]


[AltContent: textbox (31 – Second Plane)][AltContent: connector]
[AltContent: connector]
[AltContent: textbox (18b – Third Body Portion)]
    PNG
    media_image2.png
    412
    495
    media_image2.png
    Greyscale

[AltContent: connector]
[AltContent: textbox (16b – Second Receptacle)]
[AltContent: connector][AltContent: connector][AltContent: textbox (36b – Hook)][AltContent: connector]
[AltContent: connector][AltContent: textbox (36a – Hook)]
[AltContent: connector]
[AltContent: textbox (18a – First Body Portion)][AltContent: connector][AltContent: textbox (16a – First Receptacle)][AltContent: connector]
[AltContent: connector]
[AltContent: textbox (34a – First Aperture)]


[AltContent: textbox (41 – First Plane)]

Schreiner is analogous art because it is at least from the same field of endeavor, i.e., supports.  Assuming the applicant argues that the hooks (36a, 36b, fig 6, see annotation) are not disposed between the first and third body portions (18a, 18b, fig 6, see annotation), it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date of the claimed invention, to resize the bracket (14, fig 1) to increase the spacing between the first and third body portions (18a, 18b, fig 6, see annotation), such that the hooks (36a, 36b, fig 6, see annotation) In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to accommodate totes of different sizes.  Therefore, it would have been obvious to modify Schreiner to obtain the invention as specified in claim 1.
Regarding claim 2, wherein the first body portion is adapted to receive a hook of the first receptacle (see Figure 6).
Regarding claim 5, wherein the second body portion includes a first aperture (34a, fig 6, see annotation, the aperture of the second body portion 34 that receives the bolt 30).
Regarding claim 6, wherein the first aperture is adapted to receive a fastener (30, fig 6) that is adapted to couple the bracket to the wall.

Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Punzel et al. (US 8,061,539 B2), hereinafter Punzel, in view of Ribbens et al. (US 3,031,088), hereinafter Ribbens.
Regarding claim 1, the applicant is reminded that the "first and second receptacles" and the "wall" are not positively recited in claim 1 and therefore are not required structures within the scope of claim 1.  Punzel discloses a bracket (66, fig 12) adapted to receive first and second receptacles (20, 22, fig 14; note that the term "receptacle" is defined as "an object that holds something" at https://www.thefreedictionary.com/receptacle, last accessed 02/12/2022; as shown in 


[AltContent: connector]
    PNG
    media_image3.png
    430
    601
    media_image3.png
    Greyscale
[AltContent: textbox (64a – Second Body Portion)]
[AltContent: connector][AltContent: textbox (66a – First End)]


[AltContent: textbox (66b – Second End)]
[AltContent: connector][AltContent: connector]
[AltContent: textbox (62a – Third Body Portion)]
[AltContent: connector]
[AltContent: textbox (62b – Flange)]


[AltContent: connector]
    PNG
    media_image4.png
    505
    745
    media_image4.png
    Greyscale
[AltContent: textbox (40a – Wall)]









Punzel does not disclose the bracket, wherein the second body portion is adapted to abut the wall when the bracket is coupled to the wall, wherein the second body portion includes hooks adapted to be respectively received by the wall apertures, wherein the hooks are disposed between the first and third body portions.
Ribbens teaches a bracket (12, fig 1) adapted to receive a receptacle (13, fig 1) and be releasably coupled to a wall (20, fig 6) having wall apertures (22, fig 6), the bracket comprising: a first body portion (25, fig 6); a second body portion (23, fig 6) disposed at a distance from the first body portion and adapted to abut the wall when the bracket is coupled to the wall (see Figure 6), wherein the second body portion includes hooks (34, fig 8) adapted to be respectively received by the wall apertures (see Figures 6 and 7); and a third body portion (28, fig 6) disposed at a distance from the second body portion and adapted to receive the receptacle (see Figures 6 and 7), wherein the hooks are disposed between the first and third body portions (see Figure 7).


    PNG
    media_image5.png
    373
    298
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    406
    306
    media_image6.png
    Greyscale










Punzel and Ribbens are analogous art because they are at least from the same field of endeavor, i.e., supports.  Since Punzel discloses that the bracket (Punzel: 66, fig 10; 66, fig 11; 66, fig 12) is adapted to be used with a variety of securement means (Punzel: 68, fig 10; 500, fig 11; 600, fig 12) for mounting on different supports (Punzel: 40, fig 8; 40, fig 9; 40, fig 14) and further expressly states that "the constriction of the brackets 52 and 68 for holding the shelves 46 and rails 60 on the supports 40 can be formed with alternative engaging structures other than the tabs 104-108, such as pins 402, or any other suitable engaging structure" (Punzel: col 7, lines 26-30), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the attachment member (Punzel: 600, fig 12) by forming the second body portion (Punzel: 64a, fig 12, see annotation) with the securement means (Ribbens: 31, 34, 35, 36, fig 8) as taught by Ribbens, such that the second body 
Regarding claim 2, wherein the first body portion is adapted to receive a hook (Punzel: 74, fig 15) of the first receptacle.
Regarding claim 5, wherein the second body portion includes a first aperture (Ribbens: 35, fig 8).
Regarding claim 6, wherein the first aperture is adapted to receive a fastener (Ribbens: 36, fig 8, see col 3, lines 6-19, note that the term "fastener" is defined as "[a] device, such as a clip, pin, or clasp, that attaches something firmly to something else." at https://www.thefreedictionary.com/fastener, last accessed 02/12/2022; the locking ear 36 clamps the bracket 12 tightly in place to the wall 20 and therefore is a fastener) that is adapted to couple the bracket to the wall (Ribbens: see Figure 7).
Regarding claim 7, wherein the third body portion includes a second aperture (Punzel: 578, fig 12) adapted to receive a hook (Punzel: 520, fig 9) of the second receptacle.
Regarding claim 8, Punzel, as modified by Ribbens with respect to claim 1, teaches the bracket, wherein the third body portion includes a flange (Punzel: 62b, fig 12, see annotation, the inwardly extending part of the third body portion 62a including an inner end surface) with an end.
Punzel, as modified by Ribbens with respect to claim 1, does not explicitly teach the bracket, wherein the end of the flange is adapted to abut the wall when the bracket is coupled to the wall.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to inwardly extend the flange (Punzel: 62b, fig 12, see annotation) toward the wall (Ribbens: 20, fig 6) to an extent that the end of the flange is adapted to abut the wall when the bracket (Punzel: 66, fig 12) is coupled to the wall, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to provide enhanced support of the first and second receptacles with increase abutment of the bracket with the wall.  Therefore, it would have been obvious to modify the combination of Punzel and Ribbens to obtain the invention as specified in claim 8.
Regarding claim 9, Punzel, as modified by Ribbens with respect to claim 8, does not explicitly teach the bracket, wherein the end of the flange is disposed in the second plane.

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The motivation would have been to increase abutment area with planar surfaces of the bracket.  Therefore, it would have been obvious to modify the combination of Punzel and Ribbens to obtain the invention as specified in claim 9.

Claims 3 and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Punzel et al. (US 8,061,539 B2), hereinafter Punzel, in view of Ribbens et al. (US 3,031,088), hereinafter Ribbens, and Feldman             (US 10,018,299 B2).
Regarding claim 3, Punzel, as modified by Ribbens with respect to claim 1, does not teach the bracket, wherein the first body portion includes protrusions disposed proximate opposing first and second ends of the bracket.
Feldman teaches a bracket (310, fig 3B) comprising: a first body portion (330, fig 3B) including protrusions (330a, 330b, fig 3B, see annotation, the distal protrusions of the upper rail 330) disposed proximate opposing first and second ends (310a, 310b, fig 3B, see annotation, the lateral ends of the bracket 310) of the bracket.



[AltContent: textbox (330b – Protrusion)]
    PNG
    media_image7.png
    566
    406
    media_image7.png
    Greyscale
[AltContent: connector]

[AltContent: connector][AltContent: textbox (310b – Second End)][AltContent: connector]
[AltContent: textbox (330a – Protrusion)]
[AltContent: connector]
[AltContent: textbox (310a – First End)]




Feldman is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the first body portion (Punzel: 72, fig 12) with protrusions (Feldman: 330a, 330b, fig 3B, see annotation) disposed proximate opposing first and second ends (Punzel: 66a, 66b, fig 12, see annotation) of the bracket (Punzel: 66, fig 12) as taught by Feldman.  The motivation would have been to prevent the first receptacle from sliding off the first body portion.  Therefore, it would have been obvious to combine Punzel, Ribbens, and Feldman to obtain the invention as specified in claim 3.
Regarding claim 12, the applicant is reminded that the "first and second receptacles" and the "peg board" are not positively recited in claim 12 and therefore are not required structures within the scope of claim 12.  Punzel, as modified by Ribbens 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631